We have examined defendant in error's petition for rehearing in this case and we cannot agree that the principle involved in the contract differs from the Bell-Wayland Company Case,92 Okla. 201, 218 P. 827, and we think that the opinion should be adhered to as approved by the court.
Defendant in error states:
"If the court on further consideration adheres to the rule announced we then submit that the judgment of the trial court should be modified and affirmed and the opinion modified accordingly"
— and we think this contention should be sustained.
Defendant in error as plaintiff below recovered a judgment against the plaintiff in error, defendant below, upon the account sued upon for $2,363.90 with interest thereon at 6 per cent. from March 29, 1921. From this judgment plaintiff in error appealed to this court and the amount involved is the increased price of the amount of cement over and above 788 barrels. This amount is $130.17. Plaintiff in error in its brief states that:
"The sole question in this appeal is whether or not the defendant in error had a right to charge plaintiff in error an amount in excess of the contract price for the furnishing and delivery of cement to be used by plaintiff in error in its contract for construction work for the town of Lindsay."
This brief further states as follows:
"Frank Vance testified for the plaintiff that he furnished 788 barrels at $3.82, the contract price, but that they charged $4.60 *Page 32 
for 99 barrels and $1.35 a sack for 119 sacks which was equivalent to $5.60 for 29 3/4 barrels. Four sacks constituting a barrel. This made a charge in excess of the contract price of 78c a barrel and 99 barrels amounting to $77.22 and $1.78 a barrel on 29 3/4 barrels amounting to the sum of $52.95 or a total of $130.17 which is the amount involved in this appeal."
This being the amount involved in the appeal and the judgment being otherwise correct, this court is of opinion that the judgment should be modified by reducing the amount recovered from $2,363.90 to $2,233.73 and with this modification the judgment of the trial court should be affirmed.
Defendant in error calls attention to the supersedeas bond given by plaintiff in error in taking its appeal and asks for judgment on the supersedeas bond. The bond given is in the statutory form in the sum of $5,000 with N. S. Sherman Machine Iron Works, as principal, and N.S. Sherman, Jr., and John H. Hope, as sureties, and the judgment as modified being the sum of $2,233.73 with, 6 per cent. interest, judgment is hereby given against the above named sureties for said sum, as asked for by the defendant in error in its petition for rehearing and in all other respects, except as above set forth, the petition for rehearing is hereby denied.
By the Court: It is so ordered.